Case 2:17-md-02789-CCC-MF Document 550 Filed 02/14/20 Page 1 of 2 PageID: 20327



                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 IN RE: PROTON-PUMP INHIBITOR                                2:17-md-2789 (CCC)(MF)
 PRODUCTS LIABILITY LITIGATION                                     (MDL 2789)
 (NO. II)

 This Document Relates to: ALL ACTIONS                       FEBRUARY 20, 2020
                                                           STATUS CONFERENCE
                                                         JOINT STATUS REPORT AND
                                                            PROPOSED AGENDA




          The parties hereby submit their Joint Status Report and Proposed Agenda in advance of

 the February 20, 2020 Status Conference.

   I.     STATUS REPORT

          At the time of this filing, approximately 13,635 potentially related actions with 13,666

 plaintiffs are pending in federal court.

          Currently, approximately 89 state court actions/plaintiffs are pending in the Delaware

 Superior Court, New Castle County, before Judge Eric M. Davis, 69 state court actions/plaintiffs

 are pending in the Circuit Court of Cook County, Illinois before Judge Brendan A. O’ Brien, 47

 state court actions/plaintiffs are pending in a multicounty litigation ("MCL") in New Jersey state

 court in Atlantic County before Judge John C. Porto, 1 action/plaintiff is pending in New York

 Supreme Court in New York County before Justice Freed, and 22 actions/plaintiffs are pending

 in the Court of Common Pleas, Hamilton County, Ohio before Judge Sylvia Hendon.


  II.     PROPOSED AGENDA FOR FEBRUARY 20, 2020 STATUS CONFERENCE

          The Parties have met and conferred and propose the following Agenda:

                  Plaintiffs’ January 31, 2020 Submission of Production Information for the
                   Plaintiffs in Alleged Violation of the Tolling Agreement and Subject to
                   Defendants’ Tolling Motions to Dismiss;

                  Update on Bellwether Eligible Case Review Process;

 ME1 32658238v.1
Case 2:17-md-02789-CCC-MF Document 550 Filed 02/14/20 Page 2 of 2 PageID: 20328



                  Update on status of interim resolution reached between the parties concerning
                   record retrieval through the Marker Group, Inc.;

                  PSC’s Open Motion to Quash Non-Party Discovery Request [Dkt. Nos. 520, 534,
                   543, and 549];

                  Defendants’ Proposed CMO to Govern Process for Cases in which Plaintiffs Have
                   Failed to Serve Plaintiff Fact Sheets as Required by CMO No. 9;

                  PEC’s Open Motions to Challenge Privilege Claims [Dkt. Nos. 388 and 433];

                  Update on Defendant Discovery;

                         Update on Deposition Scheduling

                         AstaZeneca’s Continuing SAS production;

                         AstraZeneca’s Response for Clinical and Preclinical Trial Information;
                          and

                         PSC’s Third Request for Production of Documents.



  III.    TELEPHONIC MONITORING OF THE CASE MANAGEMENT CONFERENCE

 As instructed by the Court, counsel has arranged for a telephonic conference line so interested
 attorneys can monitor the proceedings. Dial-in information is as follows:

 Dial In: (888) 808-6929
 Access Code: 9945288#

 Note that the status conference is scheduled to begin at 10:00 a.m. eastern.

 Dated: February 14, 2020




                                                    2

 ME1 32658238v.1
